Citation Nr: 0835714	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to August 
2005.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran served on active duty after December 31, 1946 
for a period of more than ninety days.

2.  The veteran was discharged from active duty in August 
2005.

3.  The competent medical evidence reveals that veteran's 
tinnitus became manifest to a degree of 10 percent within one 
year from the date of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for tinnitus; a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran contends he has tinnitus as the result of noise 
exposure on the flight line and noise exposure to gunfire 
while on active duty.  Generally, to establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

Additionally, 38 C.F.R. § 3.307 provides that a chronic 
disease will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service. The presumption 
applies where the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.309; 38 C.F.R. § 3.307.  In addition, the disease 
must have become manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307(a)(3).  Only the conditions listed under 38 
C.F.R. § 3.309(a) are considered chronic.  
 
Here, the veteran served on active duty after December 31, 
1946 for a period of more than ninety days.  He was 
discharged from active duty in August 2005.  Under 38 C.F.R. 
§ 3.309(a), an other organic disease of the nervous system, 
to include tinnitus, is regarded as a chronic disease.   As 
such, the veteran meets the threshold requirements for 
presumptive service connection under 38 C.F.R. §§3.307 and 
3.309(a).

In addition, the competent medical evidence reveals that 
veteran's tinnitus became manifest to a degree of 10 percent 
within one year from the date of his separation from service.  
Pursuant to 38 C.F.R. Part 4, Diagnostic Code 6260, a 10 
percent evaluation is warranted where the tinnitus is 
recurrent.

The earliest documentation of tinnitus is contained in a 
November 2005 VA treatment record, which falls within one 
year of the veteran's discharge.  The veteran's tinnitus is 
also shown to be recurrent.  In addition to the November 2005 
treatment record, tinnitus was documented in a December 2005 
VA treatment record and in a March 2006 VA examination 
report.  The March 2006 VA examination report indicates the 
veteran's tinnitus recurs on a daily basis in the left ear, 
and every other day in the right ear.  The duration of the 
tinnitus is a few minutes.  Moreover, at the June 2008 
hearing, the veteran reported that the tinnitus recurs five 
or six times a day, and has a duration of a couple of days.  
The Board finds the veteran is competent to describe the 
recurrence of his tinnitus.  See e.g., Jandreau v. Nicholson, 
No. 07-7029, slip op. at 5 (Fed. Cir. July 3, 2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  
 
For all of these reasons, service connection is warranted 
presumptively based on a showing of tinnitus within one year 
from separation from service to a degree of 10 percent or 
more.


ORDER

Service connection for tinnitus is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


